Citation Nr: 0315868	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Entitlement to an increased rating for the service-connected 
chronic low back strain, currently rated as 40 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1971 to February 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 2003.  



REMAND

Historically, the veteran sustained a back injury in an 
automobile accident during service in 1971.  

Service connection was granted by RO decision dated April 
1972 for chronic low back strain with a 10 percent rating 
assigned effective upon separation from service. 

In a May 2000 rating decision, the RO increased the rating to 
40 percent for the service-connected low back strain, 
effective on July 21, 1998.  

The veteran submitted another claim for increased rating in 
September 2000.  In conjunction with his claim, the veteran 
was afforded a VA examination in October 2000.  

The examiner noted that the veteran was a poor historian and 
that the claims file was not available for review.  The 
diagnosis was that of degenerative disc disease of the lumbar 
spine.  

The RO thereafter issued a rating decision in December 2000 
which confirmed and continued the 40 percent rating for the 
service-connected low back strain.  The veteran timely 
appealed that determination and the case was sent to the 
Board.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 2003.  The veteran 
asserted that his pain was 10 out of 10, that he was totally 
incapacitated and that he could not sit or stand for long 
periods.  

The veteran stated that he had shooting pains down his legs 
to his feet and numbness in the legs.  He testified that he 
sought treatment at a VA facility several times per week due 
to the back pain, and that he always used a cane and/or 
brace, and/or crutches to get around.  Finally, the veteran 
asserted that his low back disability is productive of 
incapacitating episodes at least 10 weeks per year.  

The veteran's representative noted that a magnetic resonance 
imaging (MRI) report from September 1998 showing possible 
degenerative disc disease, coupled with the October 2000 
examiner's diagnosis of degenerative disc disease indicated 
that the veteran may be more appropriately rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral 
disc syndrome.  

In this regard, the Board notes that the criteria pertaining 
to intervertebral disc syndrome have changed.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  

However, in this regard, the Board points out that If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

The Board finds that, in light of the evidence of record and 
the recent hearing testimony, the veteran should be afforded 
another VA examination to determine the current nature, 
extent and severity of the service-connected low back 
disability.  Particularly since the last VA examiner did not 
review the claims file.  

In addition, any relevant outpatient treatment reports should 
also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
low back disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected low back disability.  
All indicated studies should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  
In addition, the examiner should 
determine if the veteran indeed suffers 
from intervertebral disc syndrome.  If 
so, then the examiner should be provided 
with both the old and the new criteria 
for Diagnostic Code 5293.  The examiner 
should first report his/her findings in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  The examiner should 
specifically note that he/she has been 
provided the claims folder and the old 
and new criteria of Diagnostic Code 5293.

3.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for the service-connected low back 
disability.  The old and new rating 
criteria should be considered and the 
veteran should be rated with 
consideration given to the effective date 
of this change in regulation and Karnas.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
Supplemental Statement of the Case.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



